Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 and 8 are pending.
Claim 7 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 06/27/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 04/26/2022) of claims 1-8 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on June 27, 2022 have been entered. Claims 1-6 and 8 are pending. 

Allowable Subject Matter
Claims 1-6 and 8 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an oil temperature sensor, comprising: a housing assembly with a lead frame on which a thermistor for detecting oil temperature is mounted with a housing such that a tip-side terminal portion exposed outwardly, wherein the housing includes a groove into which a cable-attached terminal is inserted, a joint terminal portion being connected electrically to a conductor of the cable, the groove is opened on both sides in an extending direction of the groove and opened in one direction crossing the extending direction, the joint terminal portion and the sheath of the cable are partially inserted into the groove, the joint terminal portion includes a cable connecting portion, a portion to be inserted, and a connecting terminal portion, the cable connecting portion being connected to the cable and inserted into the groove, the portion to be inserted being provided continuously from the cable connecting portion and inserted into the groove, and the connecting terminal portion being provided continuously from the portion to be inserted, exposed outward from the housing, and connected electrically to the terminal portion with the cable-attached terminal being inserted into the groove, the terminal portion and the connecting terminal portion are in contact with each other, and the terminal portion and the connecting terminal portion are mechanically connected, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831